DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 12/29/2021.

Information Disclosure Statement
                The information disclosure statement filed 01/20/2022 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 12/29/2021 appears to be acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any Patent granted on Application number 16/991859 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with KURT W. ROHDE (reg.no. 62923) on 07/14/2022.
The application has been amended as follows: 

Claim 11 has been amended as follows:

Claim 11 line 12, after "intercooler and to” delete "the" and insert --a--.

Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 6, 11, 14 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A system including: a pumped-heat energy storage system ("PHES system"), wherein the PHES system is operable in a charge mode to convert electricity into stored thermal energy in a hot thermal storage ("HTS") medium by transferring heat from a working fluid to a warm HTS medium, resulting in a hot HTS medium  in combination with an electric heater in thermal contact with the hot HTS medium, wherein the electric heater is operable to heat the hot HTS medium above a temperature achievable by transferring heat from the working fluid to the warm HTS medium.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 6:
The prior art of record does not teach “A system including: a pumped-heat energy storage system ("PHES system"), wherein the PHES system is operable in a charge mode to convert electricity into stored thermal energy in a hot thermal storage ("HTS") medium by transferring heat from a working fluid to a warm HTS medium, resulting in a hot HTS medium in combination with an HTS heat exchanger; an HTS medium fluid path operable to circulate the hot HTS medium through the HTS heat exchanger; and a first fluid path operable to circulate a first fluid through the HTS heat exchanger in thermal contact with the hot HTS medium and directing the first fluid to a power generation plant.” as claimed in claim 6, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.
Regarding Claim 11:
The prior art of record does not teach “A system including: a pumped-heat energy storage system ("PHES system"), wherein the PHES system is operable in a charge mode to convert electricity into stored thermal energy in a hot thermal storage ("HTS") medium by transferring heat from a working fluid to a warm HTS medium, resulting in a hot HTS medium, wherein the PHES system is further operable in a generation mode to convert at least a portion of the stored thermal energy into electricity, in combination with a first fluid path operable to direct a first fluid through an intercooler and to the power generation plant, wherein the working fluid path through the compressor system, when the PHES system is operating in the generation mode, comprises circulating the working fluid through, in sequence, at least a first compressor, the intercooler, and a second compressor, and wherein the intercooler thermally contacts the working fluid with the first fluid.” as claimed in claim 11, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Regarding Claim 14:
The prior art of record does not teach “a pumped-heat energy storage system ("PHES system"), wherein the PHES system is operable in a charge mode to convert electricity into stored thermal energy in a hot thermal storage ("HTS") medium by transferring heat from a working fluid to a warm HTS medium, resulting in a hot HTS medium, wherein the PHES system is further operable in a generation mode to convert at least a portion of the stored thermal energy into electricity, in combination with an ambient fluid path operable to direct a first fluid through the ambient heat exchanger and to a power generation plant, wherein, when the PHES system is operating in the generation mode, the ambient heat exchanger thermally contacts the working fluid with the ambient fluid” as claimed in claim 14, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
July 21, 2022